Citation Nr: 1546874	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-06 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar spine spondylolisthesis. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to October 1992, from March 1995 to August 1995, from January 1996 to April 2003, and from April 2003 to May 2009.  The Veteran's last period of service has been found to be dishonorable for VA purposes. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran's initial appeal included the issues of entitlement to service connection for migraines, service connection for a heart disorder, and entitlement to an increased evaluation for a left knee disorder.  Subsequently, in a February 2013 rating decision, the RO increased the evaluation of left knee patellar tear to 10 percent disabling.  In March 2013, the Veteran withdrew his appeal for the aforementioned disabilities, with the exception of his low back disorder.  Therefore, those issues no longer remain on appeal, and no further consideration is required.

The record reflects that, in an April 2013 written submission, the Veteran indicated that his left knee osteoarthritis was not considered by prior rating decisions.  Thereafter, the Veteran submitted a May 2014 VA treatment record of a left knee x-ray showing mild degenerative changes of the bilateral knees.  Thus, the issue of entitlement to an increased evaluation for a left knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and is referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  VBMS contains a May 2015 appellate brief from the Veteran's representative and a May 2014 VA treatment record that the AOJ will have the opportunity to review on remand.  The remaining documents are not relevant to the present appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran moved to Georgia during the appeal period, and it appears that there may be outstanding and relevant VA treatment records that are not associated with the claims file.  In this regard, the evidence of record includes a May 2014 lumbar spine x-ray from the Community Based Outpatient Clinic in Stockbridge, Georgia.  However, there is no record of any evaluation referring him for such imaging.  In fact, there are no other medical records associated with the file since the Veteran moved.  The most recent records are dated in 2013.

Moreover, as noted above, the AOJ has not yet considered the May 2014 x-report submitted by the Veteran.  Nor is there a waiver of the RO's initial consideration.  Thus, the Board finds that a remand is required for the AOJ to issue a supplemental statement of the case. 

In addition, the Veteran and his representative have raised a claim for a TDIU.  The Veteran has specifically alleged that his low back disorder is the cause of his inability to secure employment.  See February 2013 VA Form 9.  If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased evaluation is sought, then part and parcel to that claim for an increased evaluation is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the AOJ should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Atlanta, Georgia, VA Health Care System, the San Diego VA Healthcare System dated from February 2013, and the Loma Linda VA Healthcare System dated from October 2013. 

2.   The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

3.  The AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran an additional VA spine examination in connection with his increased evaluation claim.

4.  After completing the above actions, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




